OPINION

Per Curiam:

A five count indictment, returned by the Elko County Grand Jury, charged Leonard Ignatius Busam, Jr., with: I. Embezzlement (NRS 205.300); II.‘Forgery (NRS 205.095); III. Burglary (NRS 205.060); IV. Embezzlement (NRS 205.-300); and V. Embezzlement (NRS 205.300). Busam timely filed a petition for habeas corpus, which was granted as to count V; and, he now appeals from the order denying his habeas challenge to the first four counts.
In asking us to reverse, Busam contends the charges cannot stand because: (1) the Elko County District Attorney *416violated a plea bargain agreement; (2) he is being subjected to double jeopardy; and, (3) the evidence was insufficient to establish probable cause that he committed the charged offenses. The district judge considered and rejected each of these contentions and the record before us can be read to support that determination, except as to count II.
Count II charges Busam with forgery; however, there is no evidence of record to support that charge. See NRS 205.-095 and United States v. Morse, 161 F. 429 (C.C.N.Y. 1908). Accordingly, the order of the trial court denying habeas corpus is reversed as to count II; as to counts I, III and IV, it is affirmed.